 WARD CUT-RATE DRUGSTORE589Ward Cut-Rate Drug Company;andRetail ClerksInternational Association,AFL-CIO,Local 368,2Petitioner.Case 16-RC-6264November 27, 1973DECISION AND ORDERBy MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Billy R.Snow on April 16, 19, and 20; May 14, 15, 16, 17,and 18; and July 9, 10, and 11, 1973. On August 31,1973, pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8,as amended, and by direction of the RegionalDirector for Region 16, this case was transferred tothe Board for decision. Thereafter, briefs were filedby the Employer, Petitioner, and Intervenor.3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union involved herein is a labor organiza-tionwithin the meaning of the Act and claims torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act for the following reasons:Petitioner seeks a unit of all pharmacists employedby the Employer in its stores located in Dallas andTarrant Counties, Texas, excluding all other employ-ees, watchmen, guards and supervisors as defined inthe Act. The Employer contends,inter alia,that therequested unit is inappropriate because the pharma-cists are supervisors within the meaning of the Act.The Employer, at the time of the hearing, operated76 stores in Texas and Oklahoma. At the hearing,Drug Stores, Inc., a wholly owned subsidiary of JackEckerd Corporation, intervened on the ground that itwas the conduit by which the Jack Eckerd Corpora-tion was taking over the Employer. At the time of thehearing, 17 of the 47 stores located in Dallas andTarrant Counties had been "converted" to the JackEckerdmethod of operation. Subsequent to thehearing on August 31, 1973, according to theaffidavit of Jack Eckerd Vice President Zeiger, themerger was consummated. Ward Cut-Rate DrugStores, Inc., became merged into Drug Stores, Inc.,which changed its name to Ward Drug Stores, Inc.Under the Employer's premerger system of opera-tion, each store had a pharmacy department, whichconsisted of personnel classified as pharmacy man-agers, pharmacists, typists, and interns. The pharma-cy department was one of four separate departmentsin the store and was under the direct supervision ofthe Employer's executive vice president. Below theexecutive vice president were three pharmacy super-visorswho were responsible for the administrativeoperationsof a particular geographical section.Directly beneath these pharmacy supervisors were 11pharmacy subsupervisors, who also served as phar-macy managers and were responsible for administra-tive operations of four to six pharmacy departments.During the merger, the Employer's pharmacyoperations supervisory structure was reorganized and2 additional pharmacy supervisors were added,making a total of 5 pharmacy supervisors and thenumber of pharmacy subsupervisors was reducedfrom 11 to 2. Each pharmacy supervisor is nowresponsible for 10 to 20 stores within a particulargeographical area. The Employer's individual phar-macy departments have been physically altered.Under the new system, the drug and pharmacydepartments have been combined to form a prescrip-tion drug department. The conversion to the newsystem has resulted in the elimination of theclassifications of pharmacy manager and pharmacist,and the establishment of a new classification entitledprescription/drug department manager. Employer'switness testified that,when the conversion wascompleted, there would be no pharmacists who werenot prescription/drug department managers. Drugclerks who were under the store managers' supervi-sion under the old system would be transferred to theprescription/drug department and under the manag-ers' supervision. As under the premerger system, thestoremanager would have no authority over anyfacet of the prescription/drug department.Jack Eckerd Corporation has operated under theprescription/drug department system since 1970 andhas instituted the system in other drug chains it has1The name of the Employerappears as amended at the hearing.the record the affidavitofMartin Zeiger which relates to events2The name of the Petitioner appears as amended atthe hearing.consummated subsequentto thehearing. No opposition to this motion was3Drug Stores,Inc.,was permitted to intervene at the hearing.InfiledAccordingly,the affidavit of Martin Zeiger is hereby included in theaddition to its brief, theIntervenor also fileda motion to incorporate intorecord.207 NLRB No. 99 590DECISIONSOF NATIONAL LABOR RELATIONS BOARDacquired.Under the postmerger (Jack Eckerd)system,prescription/drugdepartmentmanagershave expanded duties, authorities, and job responsi-bilities.As set out in the prescription/drug depart-ment manual andas articulated at the hearing by theEmployer's executive vice president, each prescrip-tion/drugdepartment manager has immediate super-vision over, two to eight typists, interns,4 and drugclerks. This supervisionentailsscheduling, evaluat-ing, training,disciplining, rewarding, and grantingovertime, with written authority to accept or rejectdrug clerks recommended to work in the prescrip-tion/drug department, to fire or effectively recom-mend firing, to transfer or effectively recommendtransfers,and to hire or effectively recommendhiring.The prescription/drug department managerordersand stocks drugs, prepares departmentalreports, and has responsibility for customer relations.The supervisory hierarchy indicates that the Em-ployer has only five pharmacy supervisors and twopharmacy subsupervisors for its chain of 76 stores.Store managers have no authority over or responsi-bilityfor the operation of the prescription/drugdepartment.Day-to-day operation, therefore, isregulated by the prescription/drug department man-agers and there are no pharmacists who are notprescription/drug department managers.On the basis of the foregoing, we find that thepharmacists, or prescription/drug department man-agers, as they are formally titled, possess indicia ofsupervisory authority and are, therefore, supervisorswithin the meaning of Section 2(11) of the Act.Accordingly, we shall dismiss the petition as seekingan inappropriate unit.5ORDERIt ishereby orderedthat the petition filed hereinbe, and it herebyis, dismissed.4Under the laws of Texas, graduates of accredited pharmacy schoolsCompany,193 NLRB 525. In view of our finding that the petition must bemustcomplete 400 hours as interns before they can take the exam to bedismissedbecause -the above individuals are supervisors, we find itlicensed.unnecessary to pass on, and we have not considered, any other issues5The GrandRxDrug Stores of the Fonda Division of the Grand Unionconcerning the appropriateness of the requested unit.